DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 05/16/2022 has been entered. Claims 3 and 8 were cancelled. Claims 1, 2, 4-7 and 9-14 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejections.  

Allowable Subject Matter
Claims 1, 2, 4-7 and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 contains allowable subject matter “said shear web being a planar shear web defining a shear web plane and said shear web extending over a large part of a length of the wind turbine rotor blade, including a longitudinal section having said sweep and said prebend”.

In the closest prior art, Nordex (German Patent Document DE 202013007886U1) discloses a wind turbine rotor blade comprising: a rotor blade body having a blade tip, a blade root for attachment to a rotor hub, a load carrying structure (support structure having spar web along longitudinal sections 18 and 20; figure 1; paragraphs [0015], [0016]), and an aerodynamic shell (wind turbine rotor blade 10 has an aerodynamic shell; paragraph [0045]); said blade root defining a z-axis of a right-handed coordinate system; said aerodynamic shell having a leading edge, a trailing edge, a pressure side, a suction side, and, at a longitudinal position close to said blade tip, an aerodynamic profile with a chord and defining a profile height (all wind turbine blades have these elements inherently); said chord defining a direction of a y-axis of the right-handed coordinate system and said profile height defining a direction of an x-axis of the right-handed coordinate system; said load carrying structure including a shear web connecting said pressure side and said suction side (the support structure formed as a spar-web; paragraph [0015]); the wind turbine rotor blade having a prebend towards said pressure side such that said blade tip is offset from the z-axis along the direction of the x-axis (a pre-bend towards the pressure side; paragraph [0014]); the wind turbine rotor blade having a sweep towards said trailing edge such that said blade tip is offset from the z-axis along the direction of the y-axis (as shown; figure 1); said shear web being a planar shear web defining a shear web plane; said shear web plane including the z-axis or having a constant distance therefrom (longitudinal section 18 extending along longitudinal axis 12; figure 1). 
In another prior art, Schibsbye (U.S. Pre-Grant Publication No. 2014/0234115) teaches wherein the shear web, near the root has an inclination with regards to the x-axis in the height direction (spars 120, 122 is at first angle less than 45 degrees with respect to the plane of rotation 80, i.e., in the height direction, most effectively resists deflection; figures 5-9; paragraph [0028]).
However, even if Nordex is modified by Schibsbye’s inclined shear web, there is no teaching the shear web will be planar in the longitudinal sections having the sweep and the prebend. The modified structure would most likely be not planar as it would follow the sweep and prebend resulting the shear web to be curved or not planar. Therefore, it would not have been obvious to modify the prior arts of record to create the claimed invention.

Claims 2, 4-7 and 9-14 are also allowed by virtue of their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745